Title: To James Madison from Peter Stephen Chazotte, 15 January 1821
From: Chazotte, Peter Stephen
To: Madison, James


                
                    Sir
                    Philadelphia 15th. Jany. 1821.
                
                I have the honour of sending to you, a Pamph[l]et, containing Facts and Observations, on the policy of immediately introducing the rich culture of coffee, cocoa, vines, olives capers, almonds, &a &a in East Florida, and in the southern States, and which, I flatter myself, you will do me the honour to accept, and give to it a moment’s perusal. On a subject of such national, importance, the opinion, of your Excellency will be received with perfect defference and respect. I have the honour, respectfully, to subscribe myself Your Excellency: Most Obedt. & humble Servt.
                
                    Pr. Stephen Chazotte
                
            